Judgments against defendant Abraham Solomon, and orders, reversed upon the law and the facts, and new trial granted, costs to abide the event, because of errors in the admission of testimony at folios 245, 246 and 274. Judgments against defendant Frieda Solomon (sued as Annie Solomon), and orders, reversed upon the law and the facts, and complaints dismissed, without costs, upon the ground that there is no evidence connecting her with the control and management of the store, nor is there any proof of negligence otherwise on her part. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.